Tames; income tax; interest. — Plaintiffs sued to recover alleged overpayments of their income taxes for the year 1956. On April 1, 1985, defendant moved the court to dismiss the petition. On July 12,1985, the court issued an order noting that plaintiffs had failed to respond to defendant’s April 1, 1965 motion, that the time for so responding had expired, and that it was concluded that plaintiffs’ claim was barred by the statute of limitations, 26 U.S.C. §6511 (a) (1954 Code). It was ordered that the petition be dismissed. On December 17, 1965, plaintiffs’ motion for relief from the order of July 12,1965, was denied.